      Case 3:20-cv-00471-JAH-LL Document 2 Filed 05/05/20 PageID.11 Page 1 of 3


1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHAWN ALBIN,                                          Case No.: 3:20-cv-00471-JAH-LL
     CDCR #AV-4808,
12
                                          Plaintiff,       ORDER DISMISSING CIVIL
13                                                         ACTION FOR FAILING TO
                           v.                              PREPAY FILING FEES REQUIRED
14
                                                           BY 28 U.S.C. § 1914(a) OR FILE A
15   R.J. DONOVAN; SAN DIEGO                               MOTION TO PROCEED IN FORMA
     COUNTY JAIL,                                          PAUPERIS
16
17                                      Defendants.
18
19         Shawn Albin (“Plaintiff”), currently incarcerated at California Health Care
20   Facility, Stockton (“CHCF-Stockton”), and proceeding pro se, filed this civil rights action
21   pursuant to 42 U.S.C. Section 1983 seeking to sue the Richard J. Donovan Correctional
22   Facility (“RJD”), in San Diego, California and San Diego County Jail. (See Compl., ECF
23   No. 1, at 2-3.) Although the Complaint includes no factual allegations, Plaintiff states
24   that he is seeking to hold Defendants liable for retaliation and for violating Plaintiff’s
25   right to medical care. (See id.)
26   I.    Failure to Pay Filing Fee or Request IFP Status
27         All parties instituting any civil action, suit or proceeding in a district court of the
28   United States, except an application for writ of habeas corpus, must pay a filing fee of
                                                       1
                                                                                  3:20-cv-00471-JAH-LL
         Case 3:20-cv-00471-JAH-LL Document 2 Filed 05/05/20 PageID.12 Page 2 of 3


1    $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
3    Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
4    Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a
5    prisoner, and even if he is granted leave to commence his suit IFP, he remains obligated
6    to pay the entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185
7    (9th Cir. 2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C. §
8    1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
9            Plaintiff has not prepaid the $400 in filing and administrative fees required to
10   commence this civil action, nor has he submitted a properly supported Motion to Proceed
11   IFP pursuant to 28 U.S.C. Section 1915(a). Therefore, his case cannot yet proceed. See
12   28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
13   II.     Conclusion and Order
14           For the reasons set forth above, the Court hereby:
15           (1)   DISMISSES this action sua sponte without prejudice for failure to pay the
16   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
17   28 U.S.C. Section 1914(a) and Section 1915(a); and
18           (2)   GRANTS Plaintiff forty-five (45) days leave from the date this Order is
19   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
20   complete and file a Motion to Proceed IFP which includes a certified copy of his trust
21   account statement for the 6-month period preceding the filing of his Complaint. See 28
22   U.S.C. § 1915(a)(2); S.D. Cal. Civ. L.R. 3.2(b).
23           IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
24
25
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional
26   administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
27   Fees, District Court Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50
     administrative fee does not apply to persons granted leave to proceed IFP. Id.
28
                                                    2
                                                                                  3:20-cv-00471-JAH-LL
      Case 3:20-cv-00471-JAH-LL Document 2 Filed 05/05/20 PageID.13 Page 3 of 3


1    with this Court’s approved form “Motion and Declaration in Support of Motion to
2    Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or
3    complete and submit the enclosed Motion to Proceed IFP within 45 days, this action will
4    remain dismissed without prejudice based on Plaintiff’s failure to satisfy the fee
5    requirements of 28 U.S.C. Section 1914(a) and without further Order of the Court.
6          IT IS SO ORDERED.
7
8    Dated: May 4, 2020
9                                                Hon. John A. Houston
                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                                3:20-cv-00471-JAH-LL
